Citation Nr: 1213912	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for a psychiatric disability (characterized as depressive disorder).  An August 2009 rating decision assigned an increased rating of 50 percent, effective October 15, 2008.  However, as that grant did not represent a total grant of the benefits sought on appeal, the claim for increase remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2011 decision, the Board denied the Veteran's claim for additional compensation for his psychiatric disorder.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims, which issued a November 2011 Order remanding the psychiatric claim to the Board for readjudication in accordance with an Amended Joint Motion for Partial Vacatur and Remand.  

At the time of the previous Board decision, the Veteran had submitted evidence of unemployment, which he attributed, in part, to his psychiatric problems.  The Board interpreted that evidence as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Additionally, the Board acknowledged that a TDIU claim was generally considered part of a claim for an increased rating when raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, the Board determined that the other evidence of record, including an April 2009 statement in which the Veteran acknowledged that he had found a new job as a furniture installer, was sufficient to show that his psychiatric disorder and other service-connected disabilities did not preclude employment.  Consequently, the Board concluded that a TDIU claim had not been raised by the record.  The Veteran has not contested the Board's determination, nor submitted any additional evidence of unemployability.  Therefore, the Board has no basis to find that a TDIU claim is part of this appeal and, thus, has no jurisdiction over that issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets the additional delay in this appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The parties to the Joint Motion have agreed that the Board, in its May 2011 decision, confined its analysis to a set of specific symptoms outlined in the VA rating criteria, rather than considering the overall social and occupational impairment attributable to the Veteran's psychiatric disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Specifically, the parties agreed that the Board cursorily concluded that the evidence of record did not support a finding of deficiencies in most areas outlined in the VA Rating Schedule, without addressing the impact of the Veteran's self-reported psychiatric symptoms of anger, audio and visual hallucinations, sleep impairment, suicide attempts, workplace and family conflicts, loss of interest in activities, and abnormal thought processes.

The above symptoms are noted in the Veteran's recent written statements and treatment records.  However, they were not comprehensively reported during the November 2008 VA examination upon which the Board relied in its subsequent adjudication of the Veteran's claim.  On the contrary, at the time of that examination, the Veteran expressly denied any current active suicidal intent and did not complain of any anger management or impulse control problems.  Nor did he allege any tensions with his spouse or coworkers.  Consequently, the November 2008 examiner did not take those particular symptoms into account in determining the Veteran's Global Assessment and Functioning (GAF) score and his overall level of psychiatric impairment.  Moreover, no subsequent examiner has yet considered those additional reported symptoms.  Therefore, it remains unclear to the Board what impact, if any, those symptoms have on the Veteran's occupational and social functioning.  

The Board was and is precluded from rendering its own medical judgments of the Veteran's overall level of psychiatric impairment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators cannot substitute their own medical determinations  for those of medical professionals).  Consequently, the Board finds that, in order to fairly adjudicate the Veteran's claim in accordance with the terms of the Joint Motion, an additional VA psychiatric examination is necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim).  That new examination should specifically address the Veteran's aforementioned symptoms, which were not reported at the time of his prior examination and are critical to his increased rating claim.  

Moreover, reexamination of the Veteran's psychiatric disorder is warranted.  When available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  That is the case here.  The Veteran's most recent VA examination is now somewhat stale and he has presented evidence suggesting that his disability may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  

Finally, pertinent VA medical records appear to be outstanding.  A review of the claims folder shows that, in January 2009, the Veteran was hospitalized for suicidal thoughts and hallucinations.  Subsequent VA medical records confirm that he has received recurrent treatment, on an outpatient basis, for depression and related symptoms.  However, no VA records dated after July 2009 have yet been associated with the claims folder.  As it therefore appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Memphis, Tennessee, dated since July 2009. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability.  The examiner should review the claims folder, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including any evidence obtained pursuant to this remand.  In particular, the examiner should consider the Veteran's reported symptoms of anger, audio and visual hallucinations, sleep impairment, suicide attempts, workplace and family conflicts, loss of interest in activities, and abnormal thought processes, which were expressly noted by the parties in the Joint Motion.  Additionally, the examiner should consider the report of the Veteran's November 2008 VA examination, and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened.  Specifically, the VA examiner should report all signs and symptoms of any psychiatric disorder in detail and provide a full multi-axial diagnosis pursuant to DSM-IV, to include a Global Assessment of Functioning (GAF) score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Finally, the examiner should indicate the number of times since October 15, 2007, that the Veteran has been hospitalized for psychiatric problems and the duration of each hospitalization.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

